Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/911235 
    
        
            
                                
            
        
    

Parent Data16911235, filed 06/24/2020 is a continuation of PCT/US2018/067754, filed 12/27/2018 PCT/US2018/067754 Claims Priority from Provisional Application 62611139, filed 12/28/2017.


Status of the claims

Claims 1-4, 6-9 and 16-26 are rejected. 
New claims 27-29 were added. 
Amendments in claims were entered. 
No claim is allowed.


Final Office Action










DECLARATION OF INVENTOR UNDER 37 CER. 1.132

DECLARATION OF YVONNE KEW

The declaration under 1.132  filed by Yvonne Kew, M.D., PLLC on 02/28/2022 was considered.  Applicants arguments were fully considered but were not found persuasive.   In sections 3-5 and 6, Applicant  tried to explain that one skilled in the art would understand the meaning of each genus and species.  
In section 4,  Claim for potentiating chemotherapy and/or radiation therapy in a subject with a malignancy, comprising a pharmaceutically acceptable dosage of a camposillon that activates the
subject’s imoiunc system, wherein the composition activates an increase i the ratio af
IL-1 S54L-8 expression and or activity in a sample from the subject, and wherein the
administration of the composition results in. an improved clinical outcome in the subject,
wherein the composition comprises a histamine He receptor antagonist, an adenosine 2A
receptor inhibitor, and a nonsteroidal auti-inflammatory drug QNSAND) that inhibits
CNRS,
Applicants also referred to some paragraphs in sections 5 and  6. 

THE SPECIFICATION MUST INCLUDE A WRITTEN DESCRIPTION OF THE INVENTION, ENABLEMENT, AND BEST MODE OF CARRYING OUT THE CLAIMED INVENTION

35 U.S.C. 112(a) (applicable to applications filed on or after September 16, 2012) provides:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The first paragraph of pre-AIA  35 U.S.C. 112 (applicable to applications filed before September 16, 2012) provides:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. [emphasis added].  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
	For the reasons cited above and explained in written description rejection Applicants arguments do not present the claimed invention which is described as claimed.   


Election of invention

Applicants elected group I, claims1-4, 6-9 and 16-24 without traverse.  
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.

Elected Invention

Applicants response to restriction requirement filed on 09/17/2021, elected treating Glioblastoma by combination of Caffeine, meloxicam and famotidine without traverse. The elected composition may further comprise cholecalciferol. (Claim 7, 8), citrulline (Claim 9), and vitamin A. .The elected species is encompassed by claims 1-4, 6-9, 16-24, and 26.  Applicants referred to example 1 of the specifications as filed, which describes treatment thirty-eight subjects with a diagnosis of malignant primary or metastatic tumors involving CNS, including 24 glioblastoma subjects (GB), with a claimed composition.

    PNG
    media_image1.png
    412
    638
    media_image1.png
    Greyscale

Inhibition of Cox-2 is not a specific treatment od a disease. COX 2 inhibition includes large number of different diseases.  Such as anticancer activity, immune tolerance, collateral cancers and many others. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/28/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 
.  
Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Amendments in specification
Amendments in specification filed on 02/28/2022 were not entered.  Applicants have not provided complete information with clarity about the requested entry of amendments.
No new matter can be added. Each amendments must be supported in the original disclosure provided in the specification.  Applicants must explain each entry for the support.   

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6- 9, 16-24 and 26-29  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply: 

Claim 1 is drawn to a composition for potentiating chemotherapy and/or radiation
therapy in a subject with a malignancy, comprising a pharmaceutically acceptable dosage
of a composition that activates the subject’s immune system, wherein the composition
activates an increase in the ratio of IL-15/IL-6 expression and/or activity in a sample from
the subject, and wherein the administration of the composition results in an improved
clinical outcome in the subject, wherein the composition comprises a histamine H2 receptor
antagonist, an adenosine 2A receptor inhibitor, and an nonsteroidal anti-inflammatory drug
(NSAID) that inhibits COX-2.
:
Specification describes specific actions of each agent of the exemplary immune modulating regimen used in one aspect of the disclosure are described in FIG. 1. As illustrated in FIG. 1, tumor cells impose an immune privileged microenvironment through recruitment of immunosuppressive cells and secretion of inhibitory factors that act to suppress immune activities against tumor cells (panel A, left side). On the right side, are locations where components of the immune modulating regimen block and/or reverse tumoral immune-repressive mechanisms? Caffeine and famotidine [0051]. 
	Specification describes that the composition is administered orally. For example, the immune modulating regimen is preferably an oral regimen, which includes famotidine 40 mg twice a day; vitamin A 10,000 IU daily; caffeine 200-400 mg daily; celecoxib 200 mg twice a day; citrulline 3 gm twice a day; cholecalciferol (vitamin D3) 5,000 IU twice a day. 
TABLE-US-00001 TABLE 1 
Action and Effects of Components of the immune modulating regimen Immune Regimen Action Proinflammatory Effects Famotidine Histamine 2 receptor Reverses CTL inhibition blocker Vitamin A RXR ligand Enhances DC and NK cell differentiation and up regulates IFN.gamma. Caffeine Adenosine Receptor 2 A Blocks Treg - mediated blocker adenosine suppression of CTLs Meloxicam [0083]. 
	Specification does not describe the composition of combination of Caffeine, meloxicam and famotidine for treating Glioblastoma. Example 1 of the specifications as Table 1: “Action and Effects of Components of the immune modulating regimen.” The Example describes experiments done with a formulation encompassed by the election of species. [0082]- [0087]
Examples [00095] and [00096]. 
Example 1: Proof of Concept with an Exemplary Formulation of the disclosure.
Example 2: Robust Responses from a Cohort of Subjects with Metastatic Carcinoma
using Chemoradiation plus the immune modulating regimen
Example 3: Robust Responses from a Cohort of Glioblastoma (GB) Subjects Using Chemoradiation with Chemoradiation plus the Immune Modulation Regimen
Specification does not describe claimed composition and sufficient number of species of the genus and its used as claimed are not described. A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). 
Gore et al. (IDS dated 02/28/2022 (6 pages) teaches Phase 1/II trial of a COC-2 inhibitor with limited field radiation for intermediate Prognosis patients who have locally advanced NSCLC: Radiation Therapy Group 0213.   Treatment was done by celecoxib. (Abstract). See Michal Sabisz et al. (IDS dated 02/28/2022, 12 pages).  Sabisz et al. teaches modulation of cellular response to anticancer treatment by caffeine: Inhibition of cell cycle check point, DNA repair and more.   Caffeine is one of the most popular chemicals to which people are exposed every day. Caffeine and other methylxanthines produce multiple physiologic effects throughout the human body, many of these effects could potentially modulate the activity of anticancer therapy. Caffeine may directly interfere with drug transport to tumor cells by formation of mixed stacking complexes with polyaromatic drugs. If formed in cells, these complexes may also prevent of intercalating drugs from DNA binding and, in this way, lower their antitumor activity. Since many of potent carcinogens are polyaromatic compounds, formation of stacking complexes with carcinogens could be associated with anti-genotoxic activity of caffeine and its use in cancer chemoprevention. Caffeine has also been reported to inhibit ATM and ATR kinases which leads to the disruption of multiple DNA damage-responsive cell cycle checkpoints and greatly sensitizes tumor cells to antitumor agents which induce genotoxic stress. Caffeine may inhibit repair of DNA lesions through a direct interference with DNA-PK activity and other repair enzymes. A number of in vitro and in vivo studies demonstrated that caffeine modulates both innate and adaptive immune responses via inhibition of cyclic adenosine monophosphate (cAMP)-phosphodiesterase. Finally, another group of effects induced by caffeine is mediated through its inhibitory action on adenosine receptors. This may modulate the stability of HIF1 alpha as well as VEGF and interleukin-8 expression in tumor cells, which could have a direct impact on neovascularization of human tumors. In this review, we present different molecular mechanisms by which caffeine and other methylxanthines may directly or indirectly modulate the effect of antitumor treatment in tumor cells and in cancer patients. (Abstract). 
Instant specification does not describe claimed invention.  . A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). 
	Specification describes that thirty-eight subjects with a diagnosis of malignant primary or metastatic tumors involving the CNS, including 24 glioblastoma subjects (GB), [0100]
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification to treat inflammatory diseases by the large number of different compounds of formula I.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

See Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
	 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Response to Remarks

Applicant’s response filed on 02/28/2022 is acknowledged. Amendments in claims were entered. Amendments in specification were not entered.  (Addressed separately above).   Applicants arguments were fully considered but were not found persuasive.  Examiner respectfully disagrees that “Specification provides verbatuim description of the claimed composition.   Applicant is reminded that this is not a regular communication for publication.  Applicant requested for a patent.  The laws of the patent are followed.   COX 2 inhibitor includes large number of different diseases.  Such as anticancer activity, immune tolerance, collateral cancers. 

Applicants argues that:
The Invention in General
[00046] The present invention provides methods, including useful compositions and
formulation for use in such, for potentiating therapeutic intervention (e.g.,
chemotherapy and/or radiotherapy) in subjects with malignancies. The invention was
based on the surprising finding that altering the ratio of IL-15/IL-6 expression
and/or activity via modulation of the subject’s immune system had a significant
effect on the course of the subject’s response to chemotherapy and/or radiation. In
particular, the present invention was based on the novel finding that increased IL-15
levels were associated with reproducible, robust radiological responses with abscopal
effects that corroborate amelioration of immune suppression.
As described in paragraph [00048] of the specification as filed:
[00048] An increase in the ratio of IL-15/IL-6 expression and/or activity of multiple
subjects was achieved using an immune modulating regimen that increased a subject's
immune response and allowed the subjects to have an improved response to
chemoradiotherapy. The immune modulating regimen included three primary
components: histamine H2 receptor antagonist, an adenosine 2A receptor inhibitor,
and an NSAID that inhibits COX-2. The specific regime used for a proof of concept
included the three primary components as well as vitamin A, cholecalciferol, and
citrulline. For ease of discussion herein, the particular combination of components is
referred to as the immune modulating regimen.
See, paragraph [00048] of the specification as filed; emphasis added. Clarifying the extensive
description in the specification of the 3 primary components.
Paragraph [00050] describes in detail the criteria for inclusion in a claimed genus.

Applicants arguments were not found persuasive. Referred [00048] and  [00050] does not describe claimed genus as argued. .  The immune modulating regimen included three primary
components: histamine H2 receptor antagonist, an adenosine 2A receptor inhibitor,
and an NSAID that inhibits COX-2. The specific regime used for a proof of concept
included the three primary components as well as vitamin A, cholecalciferol, and
citrulline. For ease of discussion herein, the particular combination of components is
referred to as the immune modulating regimen.  Applicant is requested to follow the required written description as cited above. 
Applicants arguments were not found persuasive. Specification does not provide sufficient Guidance for one of Ordinary Skill in the Art to select
species from the claimed Genus.  
Other details were addressed in response to declaration so not repeated here. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/28/2022  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627